Citation Nr: 1215703	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-33 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an initial disability rating in excess of 30 percent for the right shoulder, status post multiple arthroscopic surgeries.

3.  Entitlement to an initial disability rating in excess of 10 percent for right ulnar neuropathy, status post open reduction and fixation of a right ulnar fracture with residual hyposensitive scar.  

4.  Entitlement to n initial disability rating in excess of 10 percent for scar, status post right hip bone graft.  

5.  Entitlement to a compensable (higher than 0 percent) initial disability rating for status post left thumb fracture requiring open reduction and internal fixation with residual scar. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1998 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The issue of individual unemployability comes before the Board on appeal from a January 2011 rating decision by the VARO in San Diego, California.  The issue of individual unemployability was not certified to the Board, however the Veteran has submitted a timely notice of disagreement, a statement of the case was issued, and a timely substantive appeal was received.  As such, the Board finds that the issue is properly on appeal and will be addressed below.  

The issue of entitlement to a higher initial disability rating for neuropathy of the lateral femoral cutaneous nerve was improperly listed in place of entitlement to a higher initial disability rating for scar, status post right hip bone graft, on the May 2010 supplemental statement of the case (SSOC).  The Board notes that the Veteran has timely appealed the issue of entitlement to a higher initial disability rating for scar, status post right hip bone graft and that the issue of the scar was addressed under the improper categorization on the May 2010 SSOC.  The Veteran was granted service connection for neuropathy of the lateral femoral cutaneous nerve in a separate June 2007 rating decision.  The Veteran did not submit a timely notice of disagreement regarding that issue.  The Board notes however that the Veteran has indicated in his October 2008 VA Form 9 that he experiences increased symptoms such as an inability to put pressure on his right leg or feel anything on the right side of his leg.  As these symptoms may be related to his neuropathy of the lateral femoral cutaneous nerve, the Board finds that they are an informal claim to an increased disability rating for neuropathy of the lateral femoral cutaneous nerve.  

Therefore, the issue of an increased disability rating for neuropathy of the lateral femoral cutaneous nerve has been raised by the record, but has not been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a right ankle disability, entitlement to a disability rating in excess of 30 percent for the right shoulder and entitlement to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right ulnar neuropathy, status post open reduction and fixation of a right ulnar fracture with residual hyposensitive scar, manifested as moderate incomplete paralysis of the ulnar nerve with symptoms such as grip weakness and numbness.

2.  The Veteran's scars of the right forearm did not manifest as deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.

3.  The Veteran's scar, status post right hip bone graft, did not cover an area of 12 square inches.  

4.  The Veteran's left thumb fracture requiring open reduction and internal fixation with residual scar manifested with a maximum of a 2 inch gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial disability rating in excess of 30 percent for right ulnar neuropathy, status post open reduction and fixation of a right ulnar fracture with residual hyposensitive scar, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.124a Diagnostic Code 8516.

2.  The criteria for a higher initial disability rating in excess of 10 percent for scar, status post right hip bone graft, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804; 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7.

3.  The criteria for a compensable 10 percent disability rating for left thumb fracture requiring open reduction and internal fixation with residual scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.71a Diagnostic Code 5228.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeals for higher initial ratings arise from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in December 2005, July 2008, April 2009, and November 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.

38 C.F.R. § 3.103(c)(2) (2011) requires that the a decision review officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the personal hearing, the DRO noted the elements of the claims that were lacking to substantiate the claims for higher disability ratings.  The DRO asked questions to ascertain the extent of any current symptoms or treatment for the disabilities.  The Veteran was assisted at the hearing by an accredited representative from the Military Order of the Purple Heart.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for higher disability ratings.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Higher Initial Disability Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.


Right Ulnar Neuropathy

Right ulnar neuropathy, status post open reduction and fixation of a right ulnar fracture with residual hyposensitive scar, is rated under Diagnostic Code 8516 neuritis of the ulnar nerve.  Neuritis of the ulnar nerve is rated under Diagnostic Code 8515 for paralysis of the ulnar nerve.  Complete paralysis of the ulnar nerve: the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers where the Veteran cannot spread the fingers (or reveres) or cannot adduct the thumb, and weakened flexion of the wrist, warrants a 60 percent disability rating for the major arm.  Severe incomplete paralysis warrants a 40 percent disability rating.  Moderate incomplete paralysis warrants a 30 percent disability rating.  Mild incomplete paralysis warrants a 10 percent disability rating.  38 C.F.R. § 4.124a.  

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.

The Veteran's current right ulnar neuropathy is rated at 30 percent disabling.  To receive a higher initial disability rating, the evidence must show severe incomplete paralysis of the ulnar nerve.  In December 2005, the Veteran reported constant pain in the right ulnar area with difficulty carrying or lifting anything heavy.  Physical examination revealed full range of motion of the right elbow, wrist, and hand, with no heat, redness, swelling, effusion, instability, weakness, drainage, or abnormal movement.  The examiner noted that range of motion was not limited by pain fatigue, weakness, lack of endurance, or incoordination after repetitive use.  He noted no additional limitation of motion of the joints.  The examiner noted that the Veteran's manual dexterity was good.  

During a July 2008 general medical VA examination, the examiner noted normal strength and range of motion of the elbow.  He noted slightly decreased flexion of the wrist to 70 degrees.  On extension of the wrist, the three medial fingers had a deficit of full extension at the proximal interphalangeal joint by 10 degrees.  The examiner noted, however, that from a functional point of view, there is no disturbance in the function of the right wrist secondary to the fracture of the ulna and the neuropathy of the posterior interossei nerve.  

The Veteran was afforded a VA general medical examination in April 2009.  The examiner noted that he could not fully examine the Veteran's elbow as he had recently received surgery on his right shoulder and the elbow was partially immobilized.  Examination of the hand and wrist revealed full extension and flexion of the digits actively indicating satisfactory return of radial and ulnar nerve function.  He noted a suggestion of weakness of grip strength with the right hand.  He found no deformity, swelling, effusion, or crepitation in the Veteran's right wrist.  He demonstrated 80 degrees of flexion, 85 degrees of extension, 20 degrees of radial deviation, 45 degrees of ulnar deviation, 90 degrees of forearm supination, and 90 degrees of pronation without pain.  Objectively, attempts at repetitive testing of the right wrist did not appear to be associated with any indication of increased symptomatology or additional functional impairment.  The examiner again noted some weakness of grip strength, but no indication of major residuals of median and ulnar nerve contusions.  Pain, fatigability, and lack of endurance did not appear to be significant issues.  

The Veteran testified during the April 2009 DRO hearing that he cannot straighten the fingers on his right hand.  He also reported some numbness.  He specifically noted no pain.  

The Veteran's manual dexterity was found to be good, the disability was noted to cause no disturbance in the function of his hand, and the most recent VA examiner noted no indication of major residuals of median and ulnar nerve contusions.  Therefore, the Board finds that the Veteran has symptoms such as an inability to straighten his fingers and numbness are best described as moderate incomplete paralysis of the ulnar nerve.  38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8516.

The Board must also consider whether a separate evaluation for scarring of the right forearm is warranted.  The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case.  

Under the applicable (earlier) regulations, to receive a disability rating for scars of the right knee, the scar must be deep or cause limitation of motion and cover an area exceeding 6 square inches, superficial without limitation of motion and cover an area of at least 144 square inches, superficial and unstable, or superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007).

In December 2005, the Veteran's scar was measured at 11 cm in length and less than 6 square inches in area.  The examiner noted that the scar was nontender with no evidence of limitation of motion.  In July 2008, the examiner noted a scar over the extensor elbow down the extensor arm totally 7 inches by 4 mm.  The examiner noted no tenderness.  The scar was not dysfunctional and was considered stable.  In April 2009, the examiner noted a 12 cm surgical scar on the dorsum of the proximal ulna running from the olecranon process distally.  The scar was described as nontender with no indication of deformity of the elbow.  In November 2010, the Veteran's scar was noted as 13 cm by 0.3 cm.  It was not painful or deep.

The evidence does not show deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.  Therefore, the Veteran is not entitled to a separate compensable disability rating for scars of the right forearm.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803 (2007).

Scar Status Post Right Hip Bone Graft

The Board again notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case.  

The Veteran's scar, status post right hip bone graft, is rated at 10 percent under Diagnostic Code 7804, the maximum disability rating under that code.  Under the applicable (earlier) regulations, to receive a disability rating in excess of 10 percent for scars on the thigh, the scar must be deep or cause limitation of motion and cover an area exceeding 12 square inches (77 sq. cm).  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7804 (2007).

The Veteran was afforded a VA examination in December 2005.  The examiner noted a 7 cm scar at the site of the bone graft.  He noted that the scar is less than 6 square inches with no evidence of limitation of motion.  In a July 2008 VA examination, the examiner noted a tender scar.  He noted that the scar is deep, however he did not provide measurements.  In April 2009, the Veteran was afforded a VA examination specifically to address his scars.  The examiner noted a painful scar over his right hip.  The examiner measured the scar at 7 cm.  During a November 2010 general medical VA examination, the examiner noted a scar on the right hip measuring 7 cm by 0.2 cm in the shape of a line that is painful per history.  

The evidence does not show deep or nonlinear scars covering more than 12 square inches.  Therefore, the Veteran is not entitled to a higher initial disability rating in excess of 10 percent for scar, status post right hip bone graft.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7804 (2007).

Left Thumb Fracture

The Veteran's left thumb fracture requiring open reduction and internal fixation with residual scar is rated under Diagnostic Code 5224 for ankylosis of the thumb.  Under that regulation, favorable ankylosis of the thumb warrants a 10 percent disability rating and unfavorable ankylosis warrants a 10 percent disability rating.  38 C.F.R. § 4.71a.

The Board will also consider limitation of motion of the thumb under Diagnostic Code 5228.  Under that regulation, limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a 20 percent disability rating.  Limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a 10 percent disability rating.  Limitation of motion of the thumb with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a noncompensable disability rating.  38 C.F.R. § 4.71a

In December 2005, the examiner noted no evidence of heat, redness, swelling, effusion, drainage, abnormal movements, instability, or weakness.  The Veteran's range of motion was limited and painful.  The examiner noted that the distance between the tip of the thumb to the base of the little finger was 4.5 cm.  The examiner noted that the Veteran's range of motion of the left thumb was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner noted no additional limitations of the joint in degrees.  The examiner noted limited manual dexterity.  

In July 2008, the examiner noted that the metatarsophalangeal joint was completely fused, resulting in a gap of the thumb to the fifth head of the metacarpal of 2 inches.  The examiner noted that the function of the left thumb works just fine in his work as a chef and that his strength is so great that he does not have to bend the metacarpophalangeal joint to hold food substances that he is chopping.  He has no dysfunction for the most part because of his increased strength in the hand and the thumb.  He is able to mitigate the loss of function because of the fusion of the metacarpophalangeal joint in the left thumb.  

During an April 2009 VA examination, the Veteran reported a problem of weakness of grip strength as well as incoordination in association with movement of the thumb.  The examiner noted fusion with no indication of movement at the metacarpophalangeal joint level.  In full flexion, the tip of the left thumb lacks 2 inches of touching the metacarpophalangeal joint at the base of the fifth finger.  The examiner found  no increased symptomatology or evidence of additional functional impairment upon repetitive movements.  

During the April 2009 DRO hearing, the Veteran testified as to a loss of an inch of his thumb.  He also noted pain in his thumb.  

 The Veteran was afforded a final VA examination in November 2010.  The Veteran noted left thumb stiffness and weakness.  The examiner noted no ankylosis.  The examiner found thumb pads are easily brought to the finger pads.  The examiner noted no objective evidence of pain, spasm, or weakness.  Repetitive testing provided no added objective loss of joint function due to pain, weakness, fatigue, or incoordination.  

The Board notes that a gap of one to two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a 10 percent disability rating under Diagnostic Code 5228.  The evidence shows a maximum gap of 2 inches during two VA examinations and another gap of 4.5 cm.  These findings indicate that a 10 percent disability rating is warranted for the Veteran's left thumb fracture requiring open reduction and internal fixation with residual scar.  A higher disability rating is not warranted as a gap in excess of 2 in. or unfavorable ankylosis is not found.  

The Board notes that the December 2005, July 2008, April 2009, and November 2010 VA examiners specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the left thumb was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use, beyond the measurements taken into consideration in rating the disability.  38 C.F.R. §§ 4.40, 4.45.  Even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating as the pain, incoordination, fatigue, weakness, and lack of endurance did not result in ankylosis of the left thumb or a gap in excess of 2 in.  Therefore, applying the DeLuca criteria does not lead to a higher rating.  The Court recently held in Burton v. Shinseki, 25  Vet. App.  1 (2011) that 38 C.F.R. § 4.59 provides for at least a minimum compensable rating due to painful motion of a joint.  In this case, application of Burton does not lead to a higher rating because the left thumb disability warrants a 10 percent rating based on limitation of motion under DC 5228.

The Board must also consider whether a separate evaluation for scarring of the right forearm is warranted.  The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case.  

Under the applicable (earlier) regulations, to receive a disability rating for scars of the right knee, the scar must be deep or cause limitation of motion and cover an area exceeding 6 square inches, superficial without limitation of motion and cover an area of at least 144 square inches, superficial and unstable, or superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007).

In December 2005, the Veteran's scar was measured at 6 cm.  It was found to be nontender and less than 6 square inches.  The examiner noted no evidence of instability or limitation of motion.  In July 2008, the examiner noted a scar measuring 2.5 in. by 2 mm. In November 2010, the examiner noted a thin 2.5 in. scar that did not restrict motion or function and was painless.  

The evidence does not show deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.  Therefore, the Veteran is not entitled to a separate compensable disability rating for scars of the left thumb.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803 (2007).

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  The primary symptoms of the Veteran's ulnar neuropathy are numbness and incomplete paralysis, which are included in the schedular rating criteria.  The primary symptoms of the Veteran's scar are pain and tenderness, which are also addressed in the rating criteria.  Finally, the primary symptoms of the Veteran's left thumb disability are pain and limitation of motion, which are again addressed in the rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for right ulnar neuropathy, status post open reduction and fixation of a right ulnar fracture with residual hyposensitive scar, is denied.

Entitlement to an initial disability rating in excess of 10 percent for scar, status post right hip bone graft is denied.  

Entitlement to a 10 percent initial disability rating for status post left thumb fracture requiring open reduction and internal fixation with residual scar is granted.


REMAND

Regarding the issue of entitlement to service connection for a right ankle disability, the Board finds that further development is necessary before a decision on the merits may be made.  The Veteran testified at an April 2009 hearing before a decision review officer that his ankle disability consists of pain, grinding, cracking, and popping.  The VA examiner in December 2005 noted no limitation of motion, but did not address whether the Veteran has an ankle disability not manifested by limitation of motion.  Although the Veteran reported flare-ups, the examiner did not address whether the Veteran may have a chronic disability that intermittently flares up.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

The Board also notes that the Veteran had surgery on his right shoulder in May 2011.  The records relate to both the Veteran's claim for individual unemployability due to his right shoulder and his higher initial disability rating claim regarding the right shoulder.  The records were associated with the claims file in June 2011.  The RO did not thereafter issue a supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.31 (2011) (an SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board).  The claims file was certified to the Board in October 2011, after receipt of the May 2011 records at the RO.  Therefore, the Board finds that a remand for an SSOC is required regarding the issues of entitlement to a higher initial disability rating for the right shoulder and individual unemployability.
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any current right ankle disability.  The claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list any current right ankle disability, specifically addressing the Veteran's complaints of flare-ups and symptoms such as grinding, popping, and cracking.

Should a current disability be diagnosed, the examiner should address the following: 

a.)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current right ankle disability had its onset during service or is causally or etiologically related to service, specifically to the Veteran's recurrent sprained ankle.  

b.)  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current right ankle disability is causally or etiologically related to shrapnel left in the Veteran's right leg.    

A complete rationale should be given for any opinion provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if a service connection for a right ankle disability, a higher rating for the right shoulder disability, or entitlement to individual unemployability may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


